Appeals by the defendant from two judgments of the County Court, Suffolk County (Cacciabaudo, J), both rendered August 17, 2000, (1) convicting him of sodomy in the first degree under indictment No. 924/99, upon his plea of guilty, and imposing sentence, and (2) adjudicating him a youthful offender, upon his plea of guilty to robbery in the second degree, under indictment No. 1600/00, and imposing sentence.
Ordered that the judgments are affirmed.
The defendant effectively waived appellate review of the issues he raises as a part of his negotiated plea agreements (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Hidalgo, 91 NY2d 733 [1998]; People v Callahan, 80 NY2d 273 [1992]; People v Seaberg, 74 NY2d 1 [1989]; People v Boykin, 1 AD3d 524 [2003]). Florio, J.P., Krausman, Goldstein and Mastro, JJ., concur.